Case 1:19-cv-02860-SDG Document 49-2 Filed 03/04/21 Page 1 of 3




                     EXHIBIT 2
       Case 1:19-cv-02860-SDG Document 49-2 Filed 03/04/21 Page 2 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

FELICIA DANCE, on behalf of herself          )
and those similarly situated,                )
                                             )
              Plaintiff,                     )
                                             ) CIVIL ACTION NO.:
v.                                           ) 1:19-cv-02860-JPB
                                             )
FIRST DATA CORPORATION, a                    )
Foreign Profit Corporation, STAR             )
SYSTEMS, INC., d/b/a STAR                    )
NETWORKS, INC., a Foreign                    )
Corporation, and MONEY NETWORK               )
FINANCIAL, LLC, a Foreign                    )
Corporation,                                 )
                                             )
              Defendant.                     )
                                             )

     ORDER GRANTING THE PARTIES JOINT MOTION FOR ORDER
        APPROVING SETTLEMENT OF COLLECTIVE ACTION

      This matter came before the Court upon the parties Joint Motion for Order

Approving Settlement of Collective Action. Having reviewed the Motion and being

otherwise fully advised in the premises, it is hereby:

      ORDERED AND ADJUDGED that the Motion is GRANTED.                           The

Settlement is approved; Plaintiffs’ Counsel’s request for attorneys’ fees, costs, and

expenses is approved; notice to putative collective members of this Settlement and

their opportunity to participate in the Settlement is authorized; and this case is

dismissed with prejudice.      This Court will retain jurisdiction to enforce the
          Case 1:19-cv-02860-SDG Document 49-2 Filed 03/04/21 Page 3 of 3




Settlement.

         DONE AND ORDERED this _____ day of ________________, 2021 in

Atlanta, Georgia.

                                      __________________________________
                                      JEAN-PAUL BOULEE
                                      UNITED STATES DISTRICT JUDGE
4818-6093-3343, v. 1




                                       -2-
